Name: COUNCIL REGULATION (EEC) No 1991/93 of 19 July 1993 laying down, in respect of hops, the amount of aid to producers for the 1992 harvest
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product
 Date Published: nan

 No L 182/ 10 Official Journal of the European Communities 24. 7. 93 COUNCIL REGULATION (EEC) No 1991/93 of 19 July 1993 laying down, in respect of hops, the amount of aid to producers for the 1992 harvest whereas an examination of the results of the 1992 harvest reveals the need to fix aid for groups of varieties of hops cultivated in the Community ; whereas aid to producers shall also be granted for areas cultivated which experi ­ mental strains, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), and in particular Article 12 (7) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament (2), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs according to varieties, taking into account the average return on the areas in full production as compared with the average returns for previous harvests, the current posi ­ tion of the market and trends in costs ; Whereas Article 12a of the said Regulation provides that aid to procedure may also be granted for areas cultivated with experimental strains in order to facilitate the devel ­ opment of new varieties ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1992 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex as well as for experimental strains . 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at ' Brussels, 19 July 1993 . For the Council The President A. BOURGEOIS (') OJ No L 175, 4 . 8 . 1971 , p. 1 . Regulation as last amended by Regulation (EEC) No 3124/92 (OJ No L 313, 26. 10. 1992, p. n (2) Opinion delivered on 16, July 1993 (not yet published in the Official Journal). 24. 7. 93 Official Journal of the European Communities No L 182/11 ANNEX Aid to hop producers for the 1992 harvest  , . . Aid amountGroup of varieties (ECU/ha) Aromatic 365 Bitter 400 Other 280 Experimental strains 280